In an action, inter alia, to recover the value of architectural services rendered to the defendant by the plaintiff, the defendant appeals from a judgment of the Supreme Court, Nassau County (Samenga, J.), dated December 10, 1985, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal amount of $20,000.
Ordered that the judgment is affirmed, with costs.
Applying the well-settled standard of review with respect to nonjury trials (see, Matter of Fasano v State of New York, 113 AD2d 885, 887-888), we conclude that the trial court correctly found that the plaintiff had rendered architectural services to the defendant and was entitled to damages in the amount of $20,000. In the absence of any showing that the defendant was prejudiced by the trial court’s decision to exclude from the courtroom all nonparty witnesses, including the defendant’s son, Aram Moezinia, this ruling, even if erroneous, does not constitute a ground for reversal of the judgment (see, Levine v Levine, 56 NY2d 42, 49-50; People v Ernest M. J., 42 AD2d 717, 718; Richardson, Evidence §§ 460-461 [Prince 10th ed]). Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.